92 F.3d 1190
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.David Anthony WADDLE, Appellant.
No. 95-3734.
United States Court of Appeals,Eighth Circuit.
Submitted April 9, 1996Filed July 17, 1996

Before BEAM, and MURPHY, Circuit Judges, and BURNS,* District Judge.
BEAM, Circuit Judge.


1
David Waddle purchased a 1995 Chrysler LHS in Columbus, Ohio.  He paid for it with an insufficient funds check in the amount of $29,718.40.  He then drove the car to Iowa where he was arrested on an unrelated charge.  Waddle was charged with possession of and interstate transportation of a stolen vehicle.  A jury convicted him of both counts.  He was sentenced to thirty-five months in prison.


2
Waddle appeals alleging the district court1 erred in:  (1) admitting evidence of his prior convictions for forgery and theft of a vehicle under false pretenses;  (2) excluding evidence of his filing of a complaint against an FBI agent (theorizing the FBI's treatment of him was somehow affected by that filing);  (3) instructing the jury that the intention to pay for the vehicle at a later date was not a defense;  and (4) concluding at sentencing that the purchasing scheme evidenced more than minimal planning.  Having reviewed the parties' briefs and submissions, we conclude the district court's rulings were correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



*
 The HONORABLE JAMES M. BURNS, United States District Judge for the District of Oregon, sitting by designation


1
 The Honorable Ronald E. Longstaff, United States District Judge for the Southern District of Iowa